            Case 1:19-cv-11311-JSR Document 35 Filed 07/10/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 AMERICAN CIVIL LIBERTIES UNION,

                 Plaintiff,

        v.                                                   No. 1:19-cv-11311 (JSR)
 UNITED STATES CUSTOMS AND
 BORDER PROTECTION and UNITED
 STATES IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

                 Defendants.


            SUPPLEMENTAL DECLARATION OF NATHAN FREED WESSLER

       I, Nathan Freed Wessler, in accordance with 28 U.S.C. §1746 declare as follows:

       1.       I am an attorney at the American Civil Liberties Union Foundation and co-

counsel for Plaintiff American Civil Liberties Union (“ACLU”) in the above-numbered action.

       2.       I submit this declaration in further support of Plaintiff’s Motion for Summary

Judgment and opposition to Defendants’ Cross-Motion for Summary Judgment. This declaration

and the accompanying exhibits supplement my previous declaration and exhibits filed on June

26, 2020. See ECF No. 32.

       3.       Defendant Immigration and Customs Enforcement (“ICE”) justifies its

withholding of certain information in this case through declarations of a Department of

Homeland Security (“DHS”) official, who asserts that the redacted portion of the relevant

document “contains information about the capabilities of the cell site technology utilized by

DHS components and information about the circumstances under which DHS components utilize

cell site simulators.” Suppl. Decl. of James Holzer ¶ 5, ECF No. 34; see also Decl. of James

Holzer ¶ 7, ECF No. 29.

                                                 1
            Case 1:19-cv-11311-JSR Document 35 Filed 07/10/20 Page 2 of 6



       4.       The following exhibits, attached hereto as Exhibits T to BB and filed on July 10,

2020, provide additional evidence that such information is already publicly known. These

exhibits represent true and correct copies, or true and correct copies of excerpts, of such

documents.

       5.       Exhibit T is a warrant go-by (i.e., template) provided by the Computer Crime and

Intellectual Property Section (“CCIPS”), Criminal Division, U.S. Department of Justice, dated

September 2015. It is titled “Warrant for the Use of a Cell-Site Simulator to Obtain Identifiers of

a Cell Phone or Other Cellular Device at Particular Locations (‘Canvassing’).” It was produced

in this litigation at Bates pages 496–506 of ICE’s March 4, 2020 production. This document

addresses the capabilities of cell site simulator technology and circumstances under which it may

be used.

       6.       Exhibit U is a warrant go-by provided by CCIPS, dated September 2015. It is

titled “Warrant for the Use of a Cell-Site Simulator to Identify the Location of a Known Cell

Phone or Other Cellular Device.” It was produced in this litigation at Bates pages 507–517 of

ICE’s March 4, 2020 production. This document addresses the capabilities of cell site simulator

technology and circumstances under which it may be used.

       7.       Exhibit V is a 2017 warrant application submitted by a Deportation Officer with

ICE Enforcement and Removal Operations for use of a cell site simulator to locate an individual

suspected of having “violated 8 U.S.C. § 1326(a), Unlawful Re-entry after Deportation.” See Ex.

V ¶¶ 2, 5. This warrant application is publicly docketed by the U.S. District Court for the Eastern

District of Michigan and is publicly available on PACER. Application for a Search Warrant, In

re Search of the Cellular Device Assigned Call Number (586) 522-6746, No. 2:17-MC-50368-

DML (E.D. Mich. Mar. 9, 2017) (ECF No. 1). This warrant application is the subject of the May



                                                 2
            Case 1:19-cv-11311-JSR Document 35 Filed 07/10/20 Page 3 of 6



19, 2017, Detroit News article filed in this action as Exhibit C to the Declaration of Alexia

Ramirez (“Ramirez Declaration”), ECF No. 23-3.

       8.       Exhibit W is a 2019 warrant application submitted by an ICE Deportation Officer

for use of a cell site simulator to locate an individual suspected of having “illegally reentered the

United States after having been removed subsequent to a conviction for a felony, in violation of

8 U.S.C. §§ 1326(a) and (b)(1).” See Ex. W ¶¶ 2, 5. This warrant application is publicly docketed

by the U.S. District Court for the Eastern District of New York, and is publicly available on

PACER. Aff. in Support of an Application for a Search Warrant, In re Use of a Cell-Site

Simulator to Locate the Cellular Device Assigned Call Number 201-283-7734, with International

Mobile Subscriber Identity Number 354255097677993, No. 1:19-MC-1314-ST (E.D.N.Y. May

16, 2019) (ECF No. 1). This warrant application is the subject of the October 17, 2019,

Univision article filed in this action as Exhibit K to the Ramirez Declaration, ECF No. 23-11.

       9.       Exhibit X is a 2015 warrant application submitted by a Task Force Agent with

DHS Homeland Security Investigations (“HSI”), a component of ICE, for use of a cell site

simulator to locate an individual suspected of having violated 21 U.S.C. §§ 841(a)(1) and 846,

having been indicted for “possession with intent to distribute more than a kilogram of heroin.”

Ex. X ¶¶ 2, 5, 27. Section 841(a)(1) makes it unlawful for a person “to manufacture, distribute,

or dispense, or possess with intent to manufacture, distribute, or dispense, a controlled

substance.” 21 U.S.C. § 841(a)(1). This warrant application is publicly docketed by the U.S.

District Court for District of Vermont, and is publicly available on PACER. Aff. in Support of an

Application for a Search Warrant, In re Use of a Cell-Site Simulator to Locate the Cellular

Device Assigned Call Number (802) 430-1620, with International Mobile Subscriber Identity /

Electronic Serial Number 310410848941677, Nos. 2:15-CR-152-WKS & 2:15-MJ-151 (D. Vt.



                                                  3
          Case 1:19-cv-11311-JSR Document 35 Filed 07/10/20 Page 4 of 6



Nov. 9, 2015) (ECF Nos. 6-1, 6-2, 6-3).

       10.     Exhibit Y is a 2015 application for a warrant and order to permit HSI to use a cell

site simulator to locate an individual suspected of “conspiracy to distribute narcotics, in violation

of Title 21, United States Code, Sections 846 and 841(a) . . . and money laundering, in violation

of Title 18, United States Code, Sections 1956 and 1957.” Ex. Y, Application ¶¶ 3, 30–33; Ex.

Y, Affidavit ¶¶ 3, 6, 20–24. This application is publicly docketed by the U.S. District Court for

Northern District Illinois, and is publicly available on PACER. Application for a Warrant &

Order, In re Application of the U.S. for an Order Relating to Telephone Number (312) 399-9606

(“Subject Phone 14”) and Telephone Number (708) 261-2832 (“Subject Phone 15”), No. 14-GJ-

1008 (N.D. Ill. July 24, 2015) (publicly docketed under United States v. Sanchez-Jara, No. 1:15-

CR-00457 (N.D. Ill. June 11, 2018) (ECF No. 137-1)).

       11.     Exhibit Z is a 2018 application for a search warrant submitted by an HSI Special

Agent to investigate:

       violations of 21 U.S.C. § 841(a)(1) (possession with the intent to distribute, and to
       distribute, cocaine, a Schedule II controlled substance); 21 U.S.C. § 843(b) (use of
       a communication facility in furtherance of a controlled substance felony); 21
       U.S.C. § 844(a) (simple unlawful possession of cocaine); and 21 U.S.C. § 846
       (conspiracy to possess with the intent to distribute, and to distribute, cocaine, a
       Schedule II controlled substance).

Ex. Z ¶¶ 1, 5. While the warrant application seeks authority to search the contents of two cell

phones, the probable cause statement recites that “[t]hrough the course of the investigation, HSI

has employed a number of investigative techniques to identify, obtain, and monitor the devices

and communications of and between [the suspects], including, but not limited to . . . cell-site

simulators.” Id. ¶ 11. This application is publicly docketed by the U.S. District Court for the

Western District of New York, and is publicly available on PACER. Application for a Search

Warrant, In re Search of Silver LG/Metro PCS Cell Phone with No Identifiable Number in a

                                                  4
            Case 1:19-cv-11311-JSR Document 35 Filed 07/10/20 Page 5 of 6



Black Protective Case, No. 1:18-MJ-00168-HKS (W.D.N.Y. Nov. 1, 2018) (ECF No. 1).

       12.      Exhibits T through Z demonstrate publicly known information about the

circumstances under which DHS components use cell site simulators, including the examples of

the variety of criminal offenses for which cell site simulators may be used to investigate or

apprehend suspects, as well as information about the capability of cell site simulator technology

used by DHS components.

       13.      Exhibit AA is an unredacted version of the first page of the letter from DHS to

Senator Wyden (designated as Bates page 1168). The redacted version of this page originally

produced to Plaintiff is contained in Exhibit R to the Ramirez Declaration (ECF No. 23-18). The

newly unredacted version attached here was produced by ICE on July 9, 2020.

       14.      Exhibit BB is an unredacted version of the first page of the communication from

DHS to Senator Franken (designated as Bates page 1171). The redacted version of this page

originally produced to Plaintiff is contained in Exhibit S to the Ramirez Declaration (ECF No.

23-19). The newly unredacted version attached here was produced by ICE on July 9, 2020.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on July

10, 2020.



                                                             _____________________________
                                                             Nathan Freed Wessler




                                                 5
         Case 1:19-cv-11311-JSR Document 35 Filed 07/10/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of July, 2020, I electronically filed the foregoing

Supplemental Declaration of Nathan Freed Wessler and the accompanying exhibits using the

Court’s CM/ECF system, which effects service upon counsel for Defendants.



                                                       /s/ Nathan Freed Wessler
                                                      Nathan Freed Wessler
                                                      American Civil Liberties Union Foundation
                                                      125 Broad Street, 18th Floor
                                                      New York, NY 10004
                                                      T: 212.549.2500
                                                      F: 212.549.2654
                                                      nwessler@aclu.org




                                                 6
